DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 10, and 13 are objected to because of the following informalities: the phrase “a load-free differential inductance” in claim 3 should be re-written as ‘the load-free differential inductance. Examiner believes that it is the same inductance mentioned in claim 1. Similarly, claim 10 should depend on claim 5 instead because of the phrase “the absolute value”. Similarly, the phrase “an anisotropy absolute value” in line 1 in claim 13 should be re-written as “the anisotropy absolute value”. It should be noted that claim 12 already discloses the claimed limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “nominal rotational speed” in line 2 is indefinite because neither the claim not the specification defines the term “nominal”.
Regarding claim 8, the phrase "i.e., the direction transverse to the permanent magnet, takes on the same magnetic behavior as the d-axis, i.e., the direction of the permanent magnet, in the unenergized state when the short-circuit current is applied in the q-direction.” is vague. Also, the phrase “the same magnetic behavior” is also indefinite because neither the claim nor the specification properly defines the magnetic behavior. 
Claim 16 recites the limitation "the position dependency " in line 1. Similarly, the phrase “the measured anisotropy vector” in line 4 has a similar issue. There is insufficient antecedent basis for this limitation in the claim.
Similarly, claim 17 recites the limitation “the instantaneous anisotropy measured value” in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim. Similarly, the phrase “the anisotropy saturation calculations” in line 2 in claim 19 has similar issue.
The term “the best possible match” in claims 17 and 18 is a relative term which renders the claim indefinite. The term “possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei Chen, Impact of Bridge-Saturation…..Synchronous Machines”.

Regarding claim 1, Lei discloses
A method for load-free determination of load-dependent position assignment parameters of a synchronous machine without using a position sensor, 

    PNG
    media_image1.png
    543
    750
    media_image1.png
    Greyscale

the synchronous machine having a stator and a rotor with or without permanent magnets, 

    PNG
    media_image2.png
    748
    780
    media_image2.png
    Greyscale

the method comprising: actuating the synchronous machine via clocked terminal voltages (Two voltage pulses); 
measuring electric current of the synchronous machine responsive to the synchronous machine being actuated via the clocked terminal voltages (Figs. 3 and 4 show current responses); 
determining an inductance or admittance from each pair of clocked terminal voltage and measured electric current response (Figs. 3 and 4 show current responses along with inductance curve. Table 1 also shows d and q axis inductances); 

    PNG
    media_image3.png
    922
    658
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    954
    604
    media_image4.png
    Greyscale

determining a load-free lowest and a load-free highest differential inductance from the clocked terminal voltages and the measured electric current responses (Fig. 2 shows lowest and highest values of differential inductance Lsd); predicting a magnetic saturation behavior of an absolute inductance and/or of a magnetic anisotropy of the synchronous machine under load on the load-free lowest and the load- free highest differential inductance and a short-circuit electric current (Current isd,1); and using the predicted magnetic saturation behavior of the absolute inductance and/or of the magnetic anisotropy of the synchronous machine under load in a position sensor-free control operation for position assignment. (Fig. 3 shows a position assignment)

    PNG
    media_image5.png
    472
    760
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1153
    823
    media_image6.png
    Greyscale

Regarding claim 2, Lei discloses
, wherein the predicted magnetic saturation behavior of the absolute inductance and/or of the magnetic anisotropy of the synchronous machine under load is compensated for in the position sensor-free control operation.

    PNG
    media_image7.png
    980
    620
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    405
    586
    media_image8.png
    Greyscale

Regarding claim 3, Lei discloses
, wherein a load-free differential inductance corresponds to a derivative of a flux linkage as a function of an electric current in the operating point at zero current. (Fig. 2 shows calculation of Lsd using isd=0A)

Regarding claim 4, Lei discloses
, wherein the load-free lowest and the load- free highest differential inductance are the directionally dependent lowest and highest differential inductance value, respectively, of an operating point (when isd = 0A), the directional dependency corresponding to the magnetic anisotropy.


    PNG
    media_image9.png
    1044
    775
    media_image9.png
    Greyscale


Regarding claim 20, Lei discloses
 A device for controlling and regulating a polyphase machine having a stator and a rotor, the device comprising a controllable PWM converter for outputting clocked terminal voltages, an apparatus for detecting the number of phase currents, and a controller (IPMSM drive in section B) for controlling the PWM converter (Inverter), wherein the controller is configured to perform the method according to claim 1 (Also see claim 1 rejection for detail).

    PNG
    media_image10.png
    396
    606
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    306
    621
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    369
    649
    media_image12.png
    Greyscale

Regarding claim 21, Lei discloses
 A synchronous machine having a stator and a rotor with or without permanent magnets, the synchronous machine comprising the device according to claim 20. (Also see claim 20 rejection for detail)

    PNG
    media_image13.png
    461
    811
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    495
    758
    media_image14.png
    Greyscale


Allowable Subject Matter
Claims 6, 7, and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 8 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bojoi et al. (US Patent No. 10,784805 B1) discloses a sensorless interior permanent magnet synchronous motor where rotor magnetic polarity based on rotor magnetic anisotropy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846